Name: Commission Regulation (EEC) No 3064/81 of 27 October 1981 repealing Regulation (EEC) No 2966/81 finding that the apple market is in a state of serious crisis
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/ 14 Official Journal of the European Communities 28 . 10 . 81 COMMISSION REGULATION (EEC) No 3064/81 of 27 October 1981 repealing Regulation (EEC) No 2966/81 finding that the apple market is in a state of serious crisis finding without delay that these conditions are fulfilled ; Whereas , in the case of apples, the prices known to the Commission show that the conditions specified in the said Article 19 (3) are fulfilled ; whereas Regulation (EEC) No 2966/81 should therefore be repealed ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 (') of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 19(3) thereof, Whereas Commission Regulation (EEC) No 2966/81 (3) of 15 October 1981 found that the apple market was in a state of serious crisis ; Whereas, pursuant to Article 19(3) of Regulation (EEC) No 1035/72, purchasing of products offered during a period of serious crisis is suspended as soon as quotations remain higher than the purchase price for three consecutive market days, the Commission HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2966/81 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2) OJ No L 118 , 30 . 4 . 1981 , p . 1 . O OJ No L 297, 16 . 10 . 1981 , p . 21